Citation Nr: 1200131	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1959 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claim.  


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's current low back disorder is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.34, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2006, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the December 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and post-military medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.

A VA spine examination was afforded to the appellant in June 2007, at which time the examiner provided an opinion whether the claimed disorder is related to the Veteran's military service.  In statements submitted in support of his claim, the Veteran essentially argued that the June 2007 examiner's opinion was inadequate as it "disregarded" the facts of his case.  The Board disagrees.  As reflected in the June 2007 VA spine examination report, the VA examiner reviewed the Veteran's claims file in conjunction with the examination, to include a review of his service and post-military treatment records.  Moreover, the Veteran recounted the onset and nature of his relevant symptomatology to the examiner.  He also reported the nature of his military service and post-military occupation.  Comprehensive physical and diagnostic assessments were conducted.  The examiner then rendered a diagnosis of a low back disorder and opined as to whether it was related to service.  As such, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Factual Background

The Veteran claims that his current low back disorder is related to his military service.  He asserts that he was assigned to a tactile unit on two occasions during his active duty service and that he was involved in deployments and mobile tactical precision operations to the field.  He claims that during this service he lifted and unloaded heavy equipment, helped set up tents, and dug trenches and latrines.  He attributes his current low back disorder to the physical demands he endured during this service.  The Veteran reports that he first experienced low back symptomatology while on active duty in 1977, at which time he received treatment.  He also claims that he was subsequently treated on at least fifteen separate occasions for the same condition.  The Veteran essentially claims that he has experienced a continuity of low back symptomatology ever since his military service.  

The Veteran's service treatment records are of record and reveal treatment for low back symptomatology.  Treatment records dated in April 1977 document the Veteran's report of having low back pain for two weeks.  An associated April 1977 X-ray examination revealed no significant abnormalities.  Following clinical testing, the Veteran was diagnosed with mechanical low back pain.  Subsequent treatment records show treatment for unrelated conditions.  The July 1979 retirement report of medical examination shows that the clinical evaluation of the Veteran's spine was generally normal.  However, the Veteran reported having recurrent back pain on the associated July 1979 retirement report of medical history.  The examiner noted the Veteran was previously treated for low back pain with muscle relaxers and that there was no complications or sequelae.

Post-military medical records, dated as early as March 1980, show that the Veteran received medical treatment at military bases, but there was no documentation of low back symptomatology the report of intermittent low back pain in April 1991.  At that time he reported experiencing low back pain for over ten years.  Subsequent treatment records show intermittent treatment for his low back symptomatology.  The Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine in May 1993.  In January 2005, he continued to report having chronic low back pain, and denied any recent or remote injuries or trauma to his back.  Treatment records dated in January and June of 2007 include his report of a twenty year history of low back pain. 

Associated with the claims file is a May 1993 letter from a private physician, in which the Veteran was noted to have a herniated nucleus pulposus in his lumbar spine.  The physician reported that the Veteran's condition had significantly improved.  He also stated that the Veteran started on a physical therapy program and that he was instructed on the natural history of lumbar disc disease.  No opinion was provided as to the etiology of the Veteran's low back disorder.

In June 2007, the Veteran underwent a VA spine examination, at which time the claims file was reviewed by the VA examiner.  He reported having low back pain that began during his military service, but denied any specific incident or accident responsible for his symptoms.  Instead, he reported a sudden and gradual onset of his low back pain.  He presented with a 1993 letter from a private physician, in which he was noted to have herniated nucleus pulposus and degenerative disease of the lumbar spine.  The examiner noted that the Veteran received physical therapy for his symptoms in 1993 and that his subsequent treatment solely consistent of the use of medication.  The Veteran reported that he served as a superintendent of a radar operations branch during his military service and that following his separation, he worked as an air conditioner and heating contractor and instructor.  The physical examination revealed limitations of the Veteran's lumbar spine range of motion.  An associated X-ray examination of lumbar spine revealed degenerative changes natural and normal for the Veteran's age.  Following the clinical examination, the Veteran was diagnosed with lumbar degenerative disease.  The examiner commented that the Veteran's obesity contributed to his low back condition.  He also explained that degenerative changes in the cervical, thoracic, and/or lumbar spine would not be unexpected as a part of the natural and normal aging process.  The examiner highlighted that these processes are also well documented to be accelerated in obese individuals.  Given the Veteran's height, weight, and body mass index (BMI), the examiner stated that the Veteran would be classified as obese.  Given all of the factors, the examiner essentially opined that the Veteran's low back disorder, "whatever the origin is," is less likely than not due principally to his military service.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disorder.  The Board recognizes that the medical evidence shows that the Veteran currently suffers from DDD of the lumbar spine.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current low back disorder is related to his period of active service.  Therefore, the Board concludes that service connection is not warranted.

Here, the Board acknowledges the Veteran's contentions that his low back symptomatology first began during his military service.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467- 69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  In this case, the Veteran's service treatment records document his reports of low back pain in April 1977 and his report of recurrent low back pain in July 1979.  As such, the Veteran's account of experiencing low back symptomatology in service is considered competent. 

Having found the Veteran's lay statement to be competent in this instance, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. app. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having low back pain, at least of an acute and transitory nature, during his military service is credible.  Again, the Board acknowledges that the Veteran's service treatment records document his April 1977 and July 1979 reports of low back pain.  Thus, the Board finds it credible that the Veteran experienced low back symptomatology during his military service.  However, the fact remains that there is no evidence that the Veteran suffered a chronic injury or disability as a result of his reported in-service symptomatology.

In this regard, the Veteran's July 1979 report of medical examination, which was completed approximately three months prior to his retirement, is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 91997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The July 1979 retirement physical examination report is entirely negative for any clinical findings or a diagnosis of a low back disorder and therefore weighs heavily against the claim.  While the Veteran was noted to have a previous history of treatment for his back pain, the examiner essentially determined that there were no complications or sequelae at the time of the July 1979 examination.  The service medical records support a conclusion that any low back symptomatology during service was acute and transitory, as the July 1979 report of physical examination shows no diagnosed condition with the months preceding discharge.  

Moreover, the Board does not find the Veteran's statements regarding a continuity of low back symptomatology since service to be credible in light of the medical evidence and additional lay statements of record.  The Board finds that while the Veteran reported that he experienced low back pain since in service is competent, he made such reports only in conjunction with his claim for benefits.  Indeed, the medical evidence of record does not show any reports of low back symptomatology until April 1991, which is over ten years after he separated from service.  Although prior medical records dated following his separation show treatment for numerous disorders, to include orthopedic conditions, these medical records are silent for any reported low back symptomatology.  The Board also highlights that the Veteran himself reported in April 1991 that he had an intermittent history of back pain.  Further, the Veteran's lay statements indicate that he worked in a physically demanding job for many years following his separation, as he reported working in the field of air conditioner and heating contractor and instructor.  However, there is no indication from the evidence of record that the Veteran experienced any difficulties performing the physical demands of his employment due to any low back symptomatology.  The Board finds these factors together to be highly probative evidence that there has not been a continuity of low back symptomatology and weigh heavily against any contention to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for or reports of a low back problem for more than a decade after service and the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of low back problems since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the only medical opinion squarely addressing the determinative issues weighs against the Veteran's service connection claim.  The June 2007 VA examiner opined that the Veteran's current lumbar degenerative disease is less likely than not related to his military service.  Instead, he essentially concluded that the Veteran's low back disorder was related to his age and obesity.  Significantly the June 2007 VA spine examination report indicates that the examiner's opinion was based on acceptance of the Veteran's account of in-and post-service occurrence/symptomatology and all medical evidence of record, to include current examination findings.  What is more, the opinion provided clear medical reasoning and logic and is generally consistent with other pieces of medical evidence of record.  These factors taken together make the June 2007 VA examination report and nexus opinion highly probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Again, the Board highlights that consideration has been given to the Veteran's statements that he has a low back disorder that is related to his military service.  See generally 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, a low back disorder is not a disability subject to lay opinion as to diagnosis and etiology.  While some symptoms of this disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his low back disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Under these circumstances, for the Board to conclude that the Veteran's DDD of the lumbar spine is related to his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his current low back disorder is related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


